DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 which includes all the limitation of claim 1 of U.S. Patent No. 10,908,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-4, 6, and 18-19 are anticipated by claim 17 of the patent; therefore, it is not patentably distinct from claim 17 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2016/0201251 A1, hereinafter refer to Zhang) in view of Yang et al. (U.S. 2015/0330008 A1, hereinafter refer to Yang).
Regarding Claim 1: Zhang discloses a method of operating a household appliance (see Zhang, Figs.3-4 and 6 as shown below and ¶ [0002]), the method comprising: 

    PNG
    media_image1.png
    411
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    543
    594
    media_image2.png
    Greyscale

controllably displaying at least a portion of a human-machine interface (note: the claimed “human-machine interface” is equivalent to the interface between a user of the household appliance and the controller 1), the human-machine interface having a first portion associated with a housing of the household appliance and a second portion associated with a closure element (4) of the household appliance (see Zhang, Figs.3-4 and 6 as shown above), 
the first portion having non-touch sensitive display elements (display control), and the second portion having an electrically conductive layer (2) having a touch-sensitive area (3), wherein the electrically conductive layer is arranged to be in register (note: the limitation of the term “register” is interpreted as the housing 11 of the appliance and the closing element 4 are in a sealing/closed position) with corresponding non-touch sensitive display elements (display control) when the closure element (4) is in a closed position (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]), and 
wherein the electrically conductive layer (2) is not in register with corresponding non-touch sensitive display elements (display control) when the closure element (4) is in an opened position, the human-machine interface adapted to receive a user input on the touch- sensitive area (3) indicative of a selection of the non-touch sensitive display elements (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]), and 
wherein the controllably displaying comprises selectively displaying the non-touch sensitive display elements (display control) (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]).  
Zhang is silent upon explicitly disclosing the first portion having non-touch sensitive display.
Before effective filing date of the claimed invention the disclosed first portion were known to include the non-touch sensitive display in order to display various kinds of output information regarding a washing operation such as the remaining time and current time. 
For support see Yang, which teaches the first portion (120/260) include the non-touch sensitive display (120/260) (see Yang, Figs.2-3 as shown below, ¶ [0073], and ¶ [0077]- ¶ [0078]).

    PNG
    media_image3.png
    428
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    277
    629
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Zhang and Hong to enable non-touch sensitive display (120/260) on the first portion as taught by Yang in order to display various kinds of output information regarding a washing operation such as the remaining time and current time (see Yang, Figs.2-3 as shown above, ¶ [0073], and ¶ [0077]- ¶ [0078]).
Regarding Claim 2: Zhang as modified teaches a method of operating a household appliance as set forth in claim 1 as above. The combination of Zhang and Yang further teaches wherein receiving a user input on the touch- sensitive area (3) indicative of the selection of the non-touch sensitive display elements (display control), providing the user input from the touch-sensitive area (3) to a controller (1), and implementing a treating (washing) cycle on at least one item (clothes) in the treating chamber (drum) by the controller (1), based on the provided user input (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]).  
Regarding Claim 3: Zhang as modified teaches a method of operating a household appliance as set forth in claim 1 as above. The combination of Zhang and Yang further teaches wherein determining, by a controller (1), a position of the closure element (4) (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]).  
Regarding Claim 4: Zhang as modified teaches a method of operating a household appliance as set forth in claim 3 as above. The combination of Zhang and Yang further teaches wherein the controller (1) ignores any touch event on the touch-sensitive area (3) when the closure element (4) is determined to be in the opened position (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]).  
Regarding Claim 5: Zhang as modified teaches a method of operating a household appliance as set forth in claim 1 as above. The combination of Zhang and Yang further teaches wherein controllably displaying the non-touch sensitive display elements (120/260) includes a controller (1/210) selectively energizing a lighting element (7/250) proximate to the 12SUB-06998-US-DIV non-touch sensitive display elements, wherein the selectively energizing of the lighting element (7/250) enables the non-touch sensitive display elements to be visible through the second portion (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above and ¶ [0067]).  
Regarding Claim 6: Zhang as modified teaches a method of operating a household appliance as set forth in claim 5 as above. The combination of Zhang and Yang further teaches wherein the closure element (4/110) is at least one of a lid, a door, a drawer, or a removable panel (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 7: Zhang as modified teaches a method of operating a household appliance as set forth in claim 6 as above. The combination of Zhang and Yang further teaches wherein at least a portion of the second portion is at least partially transparent (see Zhang, Figs.3-4 and 6 as shown above and ¶ [0050] and see Yang, Figs.2-3 as shown above and ¶ [0063]- ¶ [0068]).  
Regarding Claim 8: Zhang as modified teaches a method of operating a household appliance as set forth in claim 7 as above. The combination of Zhang and Yang further teaches wherein at least a portion of the touch-sensitive area (7/250) is at least partially transparent (see Zhang, Figs.3-4 and 6 as shown above and ¶ [0050] and see Yang, Figs.2-3 as shown above and ¶ [0063]- ¶ [0068]).  
Regarding Claim 9: Zhang as modified teaches a method of operating a household appliance as set forth in claim 7 as above. The combination of Zhang and Yang further teaches wherein at least one of the first portion or the second portion is configured such that the non-touch sensitive display elements are not viewable through the second portion when the lighting element is off, and such that the non-touch sensitive display elements are viewable through the second portion when the lighting element is on (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 10: Zhang as modified teaches a method of operating a household appliance as set forth in claim 6 as above. The combination of Zhang and Yang further teaches wherein the non-touch sensitive display elements can be configured to account for parallax (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).
Regarding Claim 11: Zhang as modified teaches a method of operating a household appliance as set forth in claim 6 as above. The combination of Zhang and Yang further teaches wherein the non-touch sensitive display elements include static indicia (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 12: Zhang as modified teaches a method of operating a household appliance as set forth in claim 5 as above. The combination of Zhang and Yang further teaches wherein controllably displaying the non-touch sensitive display elements is based on information received by the controller (1/210) from at least one of a temperature sensor, a moisture sensor, a weight sensor, a chemical sensor, a position sensor, or a motor torque sensor (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above, ¶ [0055]- ¶ [0056], and ¶ [0081]).  
Regarding Claim 13: Zhang as modified teaches a method of operating a household appliance as set forth in claim 1 as above. The combination of Zhang and Yang further teaches wherein controllably displaying comprises a controller (1/210) selectively operating the non-touch sensitive display elements in one of a sleep mode (off) and an awake mode (on) (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 14: Zhang as modified teaches a method of operating a household appliance as set forth in claim 13 as above. The combination of Zhang and Yang further teaches wherein determining, by the controller, a period of time since a user has activated a touch event on the electrically conductive layer when no cycle of operation is active (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 15: Zhang as modified teaches a method of operating a household appliance as set forth in claim 14 as above. The combination of Zhang and Yang further teaches wherein the controllably displaying comprises the controller powering off the non-touch sensitive display elements when a predetermined time period has been met (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above).  
Regarding Claim 18: Zhang discloses a method of operating a household appliance (see Zhang, Figs.3-4 and 6 as shown above and ¶ [0002]), the method comprising: 
controllably displaying a human-machine interface (HMI) (note: the claimed “human-machine interface” is equivalent to the interface between a user of the household appliance and the controller 1) having a first portion associated with an exterior of a housing and wherein the controllably displaying comprises controllably displaying the first portion having non-touch sensitive display elements (display control) and wherein the human-machine interface further comprises a second portion associated with a closure element (4), the second portion having an electrically conductive layer (2) having a touch-sensitive area (3), wherein the electrically conductive layer (2) is arranged to be in register (note: the limitation of the term “register” is interpreted as the housing 11 of the appliance and the closing element 4 are in a sealing/closed position) with corresponding non-touch sensitive display elements when the closure element is in a closed position, and wherein the electrically conductive layer (2) is not in register with corresponding non-touch sensitive display elements when the closure element (4) is in a opened position (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]); 
receiving a user input on the touch-sensitive area (3) indicative of a selection of the non-touch sensitive display elements (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]); 
providing the user input from the touch-sensitive area (3) to a controller (1) (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]); and
implementing a treating cycle based on the provided user input (see Zhang, Figs.3-4 and 6 as shown above, ¶ [0047]- ¶ [0053], and ¶ [0060]- ¶ [0070]).  
Zhang is silent upon explicitly disclosing the first portion having non-touch sensitive display.
Before effective filing date of the claimed invention the disclosed first portion were known to include the non-touch sensitive display in order to display various kinds of output information regarding a washing operation such as the remaining time and current time. 
For support see Yang, which teaches the first portion (120/260) include the non-touch sensitive display (120/260) (see Yang, Figs.2-3 as shown above, ¶ [0073], and ¶ [0077]- ¶ [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Zhang and Hong to enable non-touch sensitive display (120/260) on the first portion as taught by Yang in order to display various kinds of output information regarding a washing operation such as the remaining time and current time (see Yang, Figs.2-3 as shown above, ¶ [0073], and ¶ [0077]- ¶ [0078]).
Regarding Claim 19: Zhang as modified teaches a method of operating a household appliance as set forth in claim 18 as above. The combination of Zhang and Yang further teaches wherein ignoring any touch event on the touch-sensitive area (3) when the closure element is opened (see Zhang, Figs.3-4 and 6 as shown above).  
Regarding Claim 20: Zhang as modified teaches a method of operating a household appliance as set forth in claim 18 as above. The combination of Zhang and Yang further teaches wherein controllably displaying the non-touch sensitive display elements (120/260) includes controllably energizing a lighting element (7/250) proximate to the non-touch sensitive display elements (120/260), wherein the energizing of the lighting element (7/250) enables the non-touch sensitive display elements to be visible through the second portion (see Zhang, Figs.3-4 and 6 as shown above and see Yang, Figs.2-3 as shown above and ¶ [0067]).  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2016/0201251 A1, hereinafter refer to Zhang) and Yang et al. (U.S. 2015/0330008 A1, hereinafter refer to Yang) as applied to claim 1 above, and further in view of Wilsdorf (U.S. 2008/0236563 A1, hereinafter refer to Wilsdorf).
Regarding Claims 16 and 17: Zhang as modified teaches a method of operating a household appliance as applied to claim 1 above. The combination of Zhang and Yang is silent upon explicitly disclosing wherein the non-touch sensitive display elements include dynamic lighted elements and wherein the controllably displaying comprises selectively dimming the dynamic lighted elements (as claimed in claim 16);
wherein the non-touch sensitive display elements include dynamic lighted elements and wherein the controllably displaying comprises synchronizing the dynamic lighted elements to a cycle of operation (as claimed in claim 17). 
Before effective filing date of the claimed invention the disclosed dynamic light signal were known in order to output of information of the domestic appliance parameter or a domestic appliance function.
For support see Wilsdorf, which teaches wherein the non-touch sensitive display elements include dynamic lighted elements (32) and wherein the controllably displaying comprises selectively dimming the dynamic lighted elements (see Wilsdorf, Figs.2-3, ¶ [0007], and ¶ [0037]) (as claimed in claim 16);
wherein the non-touch sensitive display elements include dynamic lighted elements (32) and wherein the controllably displaying comprises synchronizing the dynamic lighted elements to a cycle of operation (see Wilsdorf, Figs.2-3, ¶ [0007], and ¶ [0037]) (as claimed in claim 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Zhang and Yang to enable a dynamic light signal as taught by Wilsdorf in order to output of information of the domestic appliance parameter or a domestic appliance function (see Wilsdorf, Figs.2-3, ¶ [0007], and ¶ [0037]).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896